DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Claims 1, 3, 10, 17, and 23 have been amended, and claims 1-31 remain pending in this application.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger (US 2008/0066341) in view of Wang et al (WO 00/78171 A1), herein Wang, Finkelstein (US 7,805,859), and Westmoreland et al. (US 2015/0196085), herein Westmoreland.
Regarding claim 1, Hottinger discloses a shoe (shoe 10) comprising: a sole defining a midsole (midsole 14) and an outsole (outsole 12), the midsole having a side region that surrounds at least one 
Hottinger does not specifically disclose that the plurality of bodies are spherical and/or ellipsoidal. Finkelstein teaches a sole (sole member 1) defining at least one hollow space (recesses 2) filled with a plurality of spherical and/or ellipsoidal plastic bodies (particles 8). The spherical/ellipsoidal shape allows the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support (column 4, lines 55-57; column 5, lines 27-40; column 7, lines 31-33; Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of bodies of Hottinger in a spherical or ellipsoidal shape, as taught by Finkelstein, in order to allow the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support. The size of the bodies would be present in three spatial dimensions when the bodies are spherical.
Hottinger discloses that the plastic bodies may have a variety of different sizes (paragraph 0021), but does not specifically disclose that the bodies are between 1-13 mm. However, Finkelstein teaches that the bodies may have dimensions between 1-13 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 1-13 mm in order to provide differing support characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general 
Hottinger does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Wang teaches a shoe having a sole (sole 2) defining a midsole (midsole 5) and an outsole (outsole 4), the midsole having a side region that surrounds at least one hollow space (front region cavity and heel-region cavity) filled with a cushioning element (cushioning cassettes 44, 53). The midsole is made entirely of a transparent material such that the cushioning elements are visible from an outside of the shoe through the side region of the midsole (page line 16-page 7, line 15; column 7, lines 27-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent midsole, such that the bodies are visible from a sidewall outside the shoe, as taught by Wang, in order to enable viewing of the cushioning elements from outside of the shoe, allowing a user to view and understand the cushioning function of the shoe and providing a different aesthetic appeal to the shoe.
Hottinger does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Hottinger as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot.
Regarding claim 2, Hottinger discloses that the plastic bodies consist of expanded thermoplastic polyurethane (E-TPU), expanded thermoplastic elastomere (E-TPE), and/or expanded polypropylene (EPP) (such as foamed polyurethane; paragraph 0020).

Regarding claim 6, Hottinger discloses that the at least one hollow space is a first hollow space (compartment 20), and the midsole further defines a second hollow space (compartment 22), and wherein the first hollow space is larger than the second hollow space (Fig. 2, 4).
Regarding claim 7, Hottinger discloses that the at least one hollow space includes a first hollow space (compartment 22) located within a heel region and a second hollow space (compartment 20) that spans a forefoot region or metatarsal region, the second hollow space being separated from the first hollow space (Fig. 2, 4).
Regarding claim 8, Hottinger and Wang teach a transparent region (side region if midsole which is transparent) along the side region that permits the cushioning elements in the first hollow space to be visible from the outside of the shoe.
Regarding claim 9, Hottinger does not specifically disclose that the bodies are between 3-9 mm. However, Finkelstein teaches that the bodies may have dimensions between 3-9 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 3-9 mm in order to provide differing cushioning characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger, Wang, Finkelstein, and Westmoreland, as applied to claim 1, further in view of Collins (US 2008/0148599).
.

Claims 10, 11, 13, 14, 16-18, 21-25, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger, in view of Wang and Finkelstein.
Regarding claim 10, Hottinger discloses a shoe (shoe 10), comprising: a sole comprising a midsole (midsole 14), an outsole (outsole 12) disposed below the midsole, and an insole (insole 16), the midsole defining a first hollow space (compartment 20) and a second hollow space (compartment 22) that are surrounded by a side region of the midsole; and an upper (as seen in Fig. 1) that is connected to the sole; the first hollow space within the midsole filled with a first plurality of plastic bodies (fill material 18), the second hollow space within the midsole filled with a second plurality of plastic bodies (fill material 18) (paragraphs 0016, 0018-0021, 0023; Fig. 1-4).
Hottinger does not specifically disclose that the plurality of bodies are spherical and/or ellipsoidal. Finkelstein teaches a sole (sole member 1) defining at least one hollow space (recesses 2) filled with a plurality of spherical and/or ellipsoidal plastic bodies (particles 8). The spherical/ellipsoidal shape allows the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support (column 4, lines 55-57; column 5, lines 27-40; column 7, lines 31-33; Fig. 1-3). It would have 
Hottinger discloses that the plastic bodies may have a variety of different sizes (paragraph 0021), but does not specifically disclose that the bodies are between 1-13 mm. However, Finkelstein teaches that the bodies may have dimensions between 1-13 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 1-13 mm in order to provide differing support characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Hottinger does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Wang teaches a shoe having a sole (sole 2) defining a midsole (midsole 5) and an outsole (outsole 4), the midsole having a side region that surrounds at least one hollow space (front region cavity and heel-region cavity) filled with a cushioning element (cushioning cassettes 44, 53). The midsole is made entirely of a transparent material such that the cushioning elements are visible from an outside of the shoe through the side region of the midsole (page line 16-page 7, line 15; column 7, lines 27-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent midsole, such that the bodies are visible from a sidewall outside the shoe, as taught by Wang, in order to enable 
Regarding claim 11, Hottinger discloses that the first hollow space is larger than the second hollow space (Fig. 2, 4).
Regarding claim 13, Hottinger discloses that the first hollow space is provided in a forefoot or metatarsal region and the second hollow space is provided in a heel region (Fig. 2, 4).
Regarding claim 14, Hottinger discloses that the plastic bodies consist of expanded thermoplastic polyurethane (E-TPU), expanded thermoplastic elastomere (E-TPE), and/or expanded polypropylene (EPP) (such as foamed polyurethane; paragraph 0020).
Regarding claim 16, Hottinger discloses a closure element (scrim) that is adhesively fixed to the sole at an upper end (paragraphs 0006, 0024). 
Regarding claim 17, Hottinger discloses a shoe (shoe 10), comprising: a sole comprising a midsole (midsole 14), an outsole (outsole 12) disposed below the midsole, and an insole (insole 16), the midsole defining a first hollow space (compartment 20) and a second hollow space (compartment 22) that are surrounded by a side region of the midsole; and a shoe upper (as seen in Fig. 1) that is connected to the sole; the first hollow space within the midsole filled with a first plurality of plastic bodies (fill material 18), and the second hollow space within the midsole being different than the first hollow space and being filled with a second plurality of plastic bodies (fill material 18) (paragraphs 0016, 0018-0021, 0023; Fig. 1-4).
Hottinger does not specifically disclose that the plurality of bodies are spherical and/or ellipsoidal. Finkelstein teaches a sole (sole member 1) defining at least one hollow space (recesses 2) filled with a plurality of spherical and/or ellipsoidal plastic bodies (particles 8). The spherical/ellipsoidal shape allows the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate 
Hottinger does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Wang teaches a shoe having a sole (sole 2) defining a midsole (midsole 5) and an outsole (outsole 4), the midsole having a side region that surrounds at least one hollow space (front region cavity and heel-region cavity) filled with a cushioning element (cushioning cassettes 44, 53). The midsole is made entirely of a transparent material such that the cushioning elements are visible from an outside of the shoe through the side region of the midsole (page line 16-page 7, line 15; column 7, lines 27-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent midsole, such that the bodies are visible from a sidewall outside the shoe, as taught by Wang, in order to enable viewing of the cushioning elements from outside of the shoe, allowing a user to view and understand the cushioning function of the shoe and providing a different aesthetic appeal to the shoe.
Regarding claim 18, Hottinger discloses that the bodies fill the first hollow space and the second hollow space (paragraph 0006).
Regarding claim 22, Hottinger discloses that the first hollow space is larger than the second hollow space (Fig. 2, 4).
Regarding claim 21, Hottinger discloses that the second hollow space is disposed within a heel region of the sole, and the first hollow space is disposed within a metatarsal region of the sole (Fig. 2, 4). 

Hottinger does not specifically disclose that the plurality of bodies are spherical and/or ellipsoidal. Finkelstein teaches a sole (sole member 1) defining at least one hollow space (recesses 2) filled with a plurality of spherical and/or ellipsoidal plastic bodies (particles 8). The spherical/ellipsoidal shape allows the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support (column 4, lines 55-57; column 5, lines 27-40; column 7, lines 31-33; Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of bodies of Hottinger in a spherical or ellipsoidal shape, as taught by Finkelstein, in order to allow the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support. 
Hottinger does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Wang teaches a shoe having a sole (sole 2) defining a midsole (midsole 5) and an outsole (outsole 4), the midsole having a side region that surrounds at least one hollow space (front region cavity and heel-region cavity) filled with a cushioning element (cushioning cassettes 44, 53). The midsole is made entirely of a transparent material such that the cushioning elements are visible from an outside of the shoe through the side region of the midsole (page line 16-
Regarding claim 24, Hottinger discloses that the plastic bodies comprise expanded thermoplastic polyurethane (E-TPU), expanded thermoplastic elastomere (E-TPE), and/or expanded polypropylene (EPP) (such as foamed polyurethane; paragraph 0020).
Regarding claim 25, Hottinger does not specifically disclose that the bodies are between 3-9 mm. However, Finkelstein teaches that the bodies may have dimensions between 3-9 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 3-9 mm in order to provide differing cushioning characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 28, Hottinger discloses that the at least one hollow space is a first hollow space, and the midsole further defines a second hollow space, and wherein the first hollow space is larger than the second hollow space (Fig. 2, 4).
Regarding claim 29, Hottinger discloses that the first hollow space is provided in a metatarsal or forefoot region, and the second hollow space is located in a heel region (Fig. 2, 4).
Regarding claim 30, Hottinger and Wang teach that the plastic bodies within the second hollow space are visible through the side region of the midsole.
.

Claims 12, 19, 20, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger, Wang, and Finkelstein, as applied to claims 10, 17, and 23, further in view of Collins.
Hottinger does not disclose first and second bodies having different properties. Collins teaches a sole (insert 10) having a hollow space (compartments 16) filled with a plurality of bodies (particles 20). The plurality of bodies may have different properties, including different densities or different colors (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first plurality of bodies with a first property (such as density or color) and a second plurality of bodies with a different second property (such as density or color), as taught by Collins, in order to provide a different aesthetic appeal and/or cushioning and support properties to the shoe, depending on the needs of the individual user.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger, Wang, and Finkelstein, as applied to claim 10, further in view of Westmoreland.
Hottinger does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Hottinger as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Wang clearly teaches a shoe having a sole (sole 2) defining a midsole (midsole 5) and an outsole (outsole 4) disposed below the midsole, the midsole having a side region that surrounds at least one hollow space (front region cavity and heel-region cavity) filled with a cushioning element (cushioning cassettes 44, 53). The midsole is made entirely of a transparent material such that the cushioning elements are visible from an outside of the shoe through the side region of the midsole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SHARON M PRANGE/Primary Examiner, Art Unit 3732